Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by referencein the Registration Statements on Form S-8 (Nos. 33-68196, 333-63597 and 333-125672) of Hickok Incorporated (the "Company") of our report dated December 21, 2016, related to the consolidated balance sheets as of September 30, 2016 and 2015, and the related consolidated statements of income, stockholders' equity, and cash flows for each of the years in the three-year period ended September 30, 2016, which appear in this Form 10-K. /s/ Meaden & Moore, Ltd. MEADEN & MOORE, Ltd. Independent Registered Public Accounting Firm Cleveland, Ohio
